Citation Nr: 0124353
Decision Date: 10/09/01	Archive Date: 12/03/01

DOCKET NO. 00-16 681               DATE OCT 09, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from April 1946 to February 1948,
and from September 1950 to April 1972. He died in April 1997, and
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from RO rating decisions of August 1997 and October 1998
which, respectively, denied the appellant's claim for service
connection for the cause of the veteran's death on a direct basis,
and as secondary to nicotine dependence.

FINDINGS OF FACT

1. The veteran had nicotine dependence which started in service.

2. Chronic cardiovascular disease is first shown years after
service.

3. The veteran died years after service of a stroke which followed
surgery for heart disease. The underlying cause of his death was
heart disease.

4. The veteran's service-related nicotine dependence caused or
contributed to his fatal heart disease.

CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or
contributed to the veteran's death. 38 U.S.C.A. 1310 (West 1991);
38 C.F.R. 3.312 (2001).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran had active service in the Navy from April 1946 to
February 1948, and in the Army from September 1950 to April 1972.
He served in Korea and Vietnam. His decorations included, in part,
the Combat Infantryman Badge, the Purple Heart, and the Bronze Star
Medal.

Service medical records note, in July 1967, that the veteran was a
moderate smoker and was advised to stop smoking. In connection with
a retirement examination in December 1971, he was evaluated for a
history of paroxysmal atrial tachycardia (PAT) for five or six
years, more frequent in the past few months. Currently, he was
asymptomatic. He was taking digoxin. He admitted to smoking two
packs per day, and excessive coffee ingestion. He denied chest pain
or dyspnea on exertion. The examination was normal, and the
impression was paroxysmal atrial tachycardia, controlled. The
veteran retired from service in April 1972.

Shortly after discharge, in May 1972, he was seen for follow-up in
a military facility; examination at that time was normal, and he
noted that he had been fatigued at the time he was experiencing the
PAT, and had a large caffeine and nicotine habit; since that time,
he had had no trouble, and he stated that he had discontinued
nicotine and caffeine.

Records from C. Williams, M.D., show that in January 1993, the
veteran had an abnormal electrocardiogram, with premature
ventricular contractions.

In February and March 1993, the veteran underwent a cardiology
evaluation by W. Story, M.D., due to abnormal electrocardiogram. He
had been a smoker, smoking

- 3 -

two packs per day for 30 years, but had quit eight years earlier.
He had had palpitations off and on for 30 years, which he described
as repetitive palpitations lasting several minutes pounding in his
chest. In addition, he had an isolated skipped beat sensation which
he noticed on occasion. The impression was that there was no
evidence of coronary artery disease.

An echocardiogram in March 1993 disclosed moderate aortic stenosis,
mild aortic insufficiency, and a mildly dilated left ventricle.

The file contains a number of medical records from 1993 to 1997
which show the veteran had various ailments including diabetes
mellitus and heart disease.

In April 1997, the veteran was hospitalized with a history of
increased shortness of breath over the last week and palpitations
off and on for the last two weeks. He had had diabetes for about
three years, and was a former smoker. He had quit 13 years ago,
after smoking two to three packs a day for roughly 25 to 30 years.
He had a long history of paroxysmal palpitations. He had had a
murmur for the past four or five years. Upon admission, he was
found to be in pulmonary edema, congestive heart failure, and
atrial fibrillation. He had aortic valve replacement and coronary
artery bypass graft. The postoperative diagnoses were severe
calcific aortic stenosis, moderate aortic insufficiency, coronary
artery disease, left ventricular hypertrophy, recent onset atrial
fibrillation, diabetes mellitus, tobacco abuse, and mild chronic
obstructive pulmonary disease. Subsequently, he developed a right
anterior cerebral artery stroke, from which he did not recover.

According to the death certificate, the veteran died in April 1997
of stroke, due to or as a consequence of coronary artery bypass and
aortic valve bypass. Cardiomyopathy was listed as another
significant condition contributing to death.

At the time of his death, service connection was not in effect for
any disabilities.

4 -

Letters from the veteran's treating physician, Dr. Williams, dated
in February 1998, March 1998, and July 2000 have been received. Dr.
Williams stated that he had reviewed the veteran's service medical
records and could see that he was suffering from a heavy nicotine
addiction while on active duty, and that more probably than not,
his addiction to nicotine may have caused poor circulation and
clogged arteries, which led to open heart surgery, which culminated
in a stroke that caused his death.

II. Analysis

The appellant has not identified additional relevant evidence that
has not already been sought and/or associated with the claims file,
and she has been apprised of the requirements to substantiate her
claim. Accordingly, the notice and duty to assist provisions of the
law have been satisfied. 38 U.S.C.A. 5103, 5103A (West Supp. 2001);
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38
C.F.R. 3.159).

Dependency and Indemnity Compensation may be paid to certain
survivors of a veteran who died of a service-connected disability.
To establish service connection for the cause of the veteran's
death, it must be shown that a disability incurred in or aggravated
by service either caused or contributed substantially or materially
to the cause of death. 38 U.S.C.A. 1310; 38 C.F.R. 3.312.

Service connection may be granted for a disability due to disease
or injury incurred in or aggravated by active service. 38 U.S.C.A.
1110, 1131; 38 C.F.R. 3.303.

Service connection may be granted for certain chronic diseases,
including organic heart disease and diabetes mellitus, which are
manifest to a compensable degree within the year after service. 38
U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

5 -              

Secondary service connection may be granted for a disability which
is proximately due to or the result of a service-connected
condition. 38 C.F.R. 3.310.

In the case of a veteran who served in the Republic of Vietnam
during the Vietnam era, service connection will be presumed for
Type 2 diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) which becomes manifest to a compensable degree at
any time after service, based on exposure to herbicide agents
(e.g., Agent Orange) in Vietnam. 38 U.S.C.A. 1116; 38 C.F.R.
3.307(a)(6), 3.309(e).

The veteran had over 20 years of service ending with retirement in
1972. He died in 1997 of a stroke which followed surgery for heart
disease. The underlying cause of his death was heart disease.
Chronic heart disease was not shown in service or for a number of
years later. The veteran, who had service in Vietnam, had diabetes,
and diabetes may be considered service connected on a presumptive
basis under recent changes in the regulations concerning Agent
Orange diseases of Vietnam veteran's. While diabetes may lead to
certain cardiovascular conditions, the record does not clearly show
that such was the situation in the veteran's case. In any event,
this matter need not be further addressed, as favorable action may
be taken on the claim under the smoking theory.

A recent law and regulation prohibit service connection of a death
or disability on the basis that it resulted from an injury or
disease attributable to the use of tobacco products by a veteran
during service. However, this new law and regulation only apply to
claims filed after June 9, 1998. As the appellant filed her claim
prior to that date, the new law and regulation are inapplicable to
this case. 38 U.S.C.A. 1103 (West Supp. 2000); 38 C.F.R. 3.300
(2001).

- 6 -

Under the legal authority in effect for this claim, service
connection may be granted for disease resulting from tobacco use in
the line of duty during active service. VAOPGCPREC 2-93 (Jan 13,
1993). In addition, if the veteran develops nicotine dependence
during service, and that nicotine dependence is considered to be a
proximate cause of disability manifested after service, service
connection on a secondary basis may be granted. VAOPGCPREC 19-97
(May 13, 1997). The presence of nicotine dependence is a medical
question. Davis v. West, 13 Vet.App. 178, 184 (1999).

The service medical records from the veteran's lengthy military
service show habitual smoking. His private physician reviewed the
service records and concluded that the veteran was suffering from
heavy nicotine addiction in service. Smoking for a number of years
after service is also shown. The medical records concerning the
veteran's terminal treatment for heart disease include a notation
of tobacco abuse. Dr. Williams suggested a connection between the
nicotine addiction and the development of the veteran's fatal
cardiovascular disease.

After review of all the evidence, the Board finds that the veteran
had nicotine dependence which began in service, and such caused or
contributed to heart disease which was the underlying cause of
death. A disability incurred in or aggravated by service caused or
contributed to the veteran's death. Thus service connection for the
cause of the veteran's death is granted. The benefit-of-the-doubt
rule has been applied in making this decision. 38 U.S.C.A.
5107(b);. Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

7 -

ORDER

Service connection for the cause of the veteran's death is granted.

L. W. TOBIN 
Member, Board of Veterans' Appeals

- 8 -



022727637      010917    1040002D2

DOCKET NO. 97-13 465A              DATE SEP 17, 2001

THE ISSUE

Whether an April 25, 1991, decision of the Board of Veterans'
Appeals denying service connection for hearing loss of the left ear
and tinnitus of the left ear, along with a finding of service
connection for tinnitus of the right ear secondary to hearing loss
of the right ear and not due to acoustic trauma, should be revised
or reversed on the grounds of clear and unmistakable error [CUE].

REPRESENTATION

Moving party represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active military service from September 1961 to
January 1966.

This matter comes before the Board of Veterans' Appeals (Board)
from a claim concerning clear and unmistakable error in an April
25, 1991, decision of the Board.

FINDINGS OF FACT

1. Sufficient evidence for an equitable disposition of the
veteran's appeal has been obtained.

2. The veteran has not cited any statutory or regulatory provisions
extant at the time of the April 25, 1991 Board decision that were
incorrectly applied, and he has not alleged that the correct facts,
as they were known at the time of the April 1991 Board decision,
were not then before the Board.

3. The veteran has not set forth clearly and specifically in the
motion for clear and unmistakable error what the alleged CUE in the
April 1991 Board decision was or why the result of that decision
would have been manifestly different but for the alleged error.

CONCLUSIONS OF LAW

1. VA has satisfied its duty to assist the veteran in developing
facts pertinent to his claim. Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3(a), 114

- 2 -

Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C.
5103A); 38 C.F.R. 3.103 (2000).

2. The veteran has not met the pleading requirements for a claim of
clear and unmistakable error in the April 25, 1991, Board decision
that denied service connection for hearing loss and tinnitus of the
left ear, along with a finding of service connection for tinnitus
of the right ear secondary to hearing loss of the right ear not due
to acoustic trauma. 38 U.S.C.A. 7111(a) (West Supp. 2000); 38
C.F.R. 20.1403 (2000); Disabled American Veterans v. Gober, 234 F.
3d 682 (Fed. Cir. 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

In March 1990, the veteran submitted a claim before the RO
requesting that service connection be granted for bilateral hearing
loss and tinnitus. The veteran underwent an audiological
examination that produced the following diagnosis:

Bilateral hearing loss and tinnitus secondary to noise trauma.

See VA Form 10-9034a, Medical Record Report, May 2, 1990. Because
hearing loss and tinnitus were not shown in the veteran's service
medical records, the RO concluded that service connection for
either one of these conditions was not warranted and denied the
veteran's claim.

The veteran was notified of the decision and he appealed to the
Board for review. The Board, in April 1991, subsequently granted
service connection for hearing loss of the right ear and tinnitus.
However, the Board concluded that the veteran's

3 -

tinnitus was the result of the veteran's sensorineural hearing loss
and not due to reported acoustic trauma since tinnitus was not
reported in service. Service connection was not granted for hearing
loss of the left ear. The basis for the allowance for right ear
hearing loss was that audiometric testing in service showed
elevated pure tone thresholds in that ear. Left ear hearing loss
was denied because inservice audiometric testing revealed hearing
within the normal range.

The claim was returned to the RO and in August 1991 the RO assigned
noncompensable ratings for the right ear disability and tinnitus.
Said evaluations were awarded in conjunction with the rating
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 6 1 00 and
6260 (1990). The effective date of both ratings was March 29, 1990
- the date that the RO received the veteran's claim for benefits.

The veteran was notified of both the RO's decision and the Board's
ruling. He subsequently requested "reconsideration" of the Board's
decision. Reconsideration was denied in January 1992. In March
1996, the veteran underwent an audiological examination in order to
determine the severity of the veteran's service-connected ear-
related disabilities. Upon completion of the exam, the examiner
provided the following diagnoses:

1. Bilateral sensorineural hearing loss secondary to noise exposure
consistent with his noise exposure in the military. 

2. Chronic tinnitus secondary to the hearing loss.

The results were forwarded to the RO, which, in turn, denied the
veteran's request for compensable evaluations for tinnitus and
hearing loss of the right ear. VA Form 21-6796, Rating Decision,
May 17, 1996. The veteran was notified of this decision; he
subsequently submitted a notice of disagreement.

4 -

In conjunction with his appeal, in August 1997, the veteran
provided testimony before an RO Hearing Officer. During his
testimony, the veteran stated that he had difficulty in hearing
voices and television sounds. He also claimed that he suffered from
buzzing/tinnitus nearly all of the time. The veteran's wife
confirmed the testimony of the veteran.

To corroborate his testimony, the veteran submitted copies of
private hearing examination reports that were accomplished in March
1997. The reports confirmed the presence of hearing loss in both
ears. The following impression was given by one of the examiners:

... Bilateral high frequency sensorineural hearing loss. This is
probably due to a combination of acoustic trauma and aging. I think
his tinnitus is secondary to his sensorineural hearing loss.

After reviewing the veteran's hearing transcript and the new
medical information, the RO concluded that the medical and
testimonial evidence still did not support a compensable evaluation
for either tinnitus or hearing loss of the right ear.

Then in December 1998, the Board reviewed the two issues on appeal.
With respect to the first issue involving a compensable evaluation
for right ear hearing loss, the Board concluded that the veteran's
hearing test results did not meet the criteria necessary for a
compensable evaluation. Thus, the veteran's request for an
increased evaluation was denied. Concerning the other issue
involving tinnitus, the Board remanded the claim for the purpose of
obtaining additional clarifying medical information.

As a result of the Board's remand, the veteran was given
audiological examinations in February and March 1999. The examiner
opined that because the veteran had a history of unprotected noise
exposure and acoustic trauma, he probably developed

- 5 -

sensorineural hearing loss and tinnitus in both ears. Upon
reviewing the exam report, the RO decided that a 10 percent
disability rating would be assigned for tinnitus. The effective
date of the award was October 24, 1995, the date of claim.
Additionally, service connection was granted for hearing loss of
the left ear, and a disability rating of 30 percent was assigned
for bilateral hearing loss. The effective date of this rating was
February 27, 1999.

The veteran was notified of this decision and in January 2000, the
veteran's accredited service representative submitted a statement
suggesting that the RO's rating decision of August 6, 1991, was
clearly and unmistakably erroneous. The representative also asked
that an earlier effective date be assigned for the compensable
evaluation for tinnitus.

Eleven months later, in November 2000, the veteran submitted a
statement claiming that he disagreed with the effective date
assigned for his bilateral hearing loss. He stated that the RO and
the Board erred when they did not award service connection for
hearing loss of the left ear effective March 29, 1990. To support
his contentions, in his VA Form 9 (Appeal to Board of Veterans'
Appeals), the veteran expressed his disagreement with the way the
VA previously assessed the facts before it. He did not aver that
either the Board or the RO ignored or misapplied any laws,
regulations, or statutes. Instead, he contended that both the RO
and the Board disregarded the facts before it, and thus denied him
benefits.

II. Analysis Clear and Unmistakable Error - Board Decision

A decision by the Board is subject to revision on the grounds of
clear and unmistakable error (CUE). 38 U.S.C.A. 7111(a) (West Supp.
2000). VA regulations define what constitutes CUE and what does
not, and they provide in pertinent part:

6 -

20.1403 Rule 1403. What constitutes [CUE]; what does not.

(a) General. [CUE] is a very specific and rare kind of error. It is
the kind of error, of fact or of law, that when called to the
attention of later reviewers compels the conclusion, to which
reasonable minds could not differ, that the result would have been
manifestly different but for the error. Generally either the
correct facts, as they were known at the time, were not before the
Board, or the statutory and regulatory provisions extant at the
time were incorrectly applied.

(b) Record to be reviewed -- (1) General. Review for clear and
unmistakable error in a prior Board decision must be based on the
record and the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 21,
1992. For a Board decision issued on or after July 21, 1992, the
record that existed when that decision was made includes relevant
documents possessed by the Department of Veterans Affairs not later
than 90 days before such record was transferred to the Board for
review in reaching that decision, provided that the documents could
reasonably be expected to be part of the record.

7 -

(c) Errors that constitute [CUE]. To warrant revision of a Board
decision on the grounds of [CUE], there must have been error in the
Board's adjudication of the appeal which, had it not been made,
would have manifestly changed the outcome when it was made. If it
is not absolutely clear that a different result would have ensued,
the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not [CUE].

....

(3) Evaluation of evidence. A disagreement as to how the facts were
weighed or evaluated....

38 C.F.R. 20.1403 (2000).

Review to determine whether clear and unmistakable error exists in
a final decision may be initiated by the Board, on its own motion,
or by a party to that decision. 38 U.S.C.A. 7111(c) (West Supp.
2000); 38 C.F.R. 20.1400 (2000). In this case, review was initiated
by the veteran's notice of disagreement (VA Form 21-4138, Statement
in Support of Claim, signed November 29, 2000). Specifically, the
veteran claimed that the Board erred when it failed to grant
service connection for hearing loss and tinnitus of the left ear,
along with a finding of service connection for tinnitus of the
right ear secondary to hearing loss of the right ear and not due to
acoustic trauma.

There has been a significant change in the law since November 2000
with the enactment of the Veterans Claims Assistance Act of 2000
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law
eliminates the concept of a well-

- 8 -

grounded claim, redefines the obligations of VA with respect to the
duty to assist, and supersedes the decision of the Court in Morton
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v.
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order)
(holding that VA cannot assist in the development of a claim that
is not well grounded). The new law also includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. The VCAA is applicable to
all claims filed on or after the date of enactment, November 9,
2000, or filed before the date of enactment and not yet final as of
that date. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 7, subpart (a), 114 Stat. 2096, 2099 (2000). See also Karnas
v. Derwinski, 1 Vet. App. 308 (1991). In this case, the Board
concludes that VA's duties have been fulfilled.

A CUE motion may be dismissed without prejudice to refiling where
the moving party fails to meet certain filing or pleading
requirements. 38 C.F.R. 20.1404 (2000); Disabled American Veterans
v. Gober, No. 99-7061 (Fed. Cir. Dec. 8, 2000). Section 20.1404(a)
provides,

A motion for revision of a decision based on clear and unmistakable
error must be in writing, and must be signed by the moving party or
that party's representative. The motion must include the name of
the veteran; the name of the moving party if other than the
veteran; the applicable Department of Veterans Affairs file number;
and the date of the Board of Veterans' Appeals decision to which
the motion relates. If the applicable decision involved more than
one issue on appeal, the motion must identify the specific issue,
or issues, to which the motion pertains....

38 C.F.R. (2000).

9 -

In this case, the veteran's notice of disagreement, signed in
November 2000, meets the minimum pleading requirements under
section 20.1404(a). 38 C.F.R. (2000). The motion is signed by the
veteran's representative; contains the name of the veteran;
contains the applicable VA file number; identifies the Board
decision to which the motion relates; and expresses a desire for
revision of the issue decided by the Board on April 25, 1991.

In Disabled American Veterans v. Gober, 234 F. 3d 682 (Fed. Cir.
2000), the United States Court of Appeals for the Federal Circuit
(Federal Circuit) invalidated Rule 1404(b) of the regulations
because it allowed for the "denial" of motions that failed to meet
pleading requirements for CUE and, therefore, in conjunction with
Rule 1409(c), it operated to prevent Board review of that issue "on
the merits", which was contrary to the statutory requirement of 38
U.S.C. 7111(e) that a CUE claim "shall be decided by the Board on
the merits." In this case, the veteran's statement did not cite any
statutory or regulatory provisions extant at the time of the April
1991 Board decision that were incorrectly applied. Moreover, the
veteran has not alleged that the correct facts, as they were known
at the time of the April 1991 Board decision, were not then before
the Board.

In his statement, the veteran merely expressed disagreement with
the April 1991 decision. Specifically, he merely expressed
reservations and arguments as to the way the Board made its April
1991 decision. This statement reflects only "a disagreement as to
how the facts were weighed or evaluated. . . ." 38 C.F.R.
1403(d)(3) (2000). There was ample evidence to support the Board's
conclusions at the time and those conclusions were entirely
consistent with the pertinent regulations.

Thus, the Board concludes that the veteran has not met the pleading
requirements for a claim of CUE in the April 1991 Board decision.
In compliance with the

- 10-

holding of the Federal Circuit in Disabled American Veterans v.
Gober, the Board will not "deny" the motion but rather will dismiss
it without prejudice to refiling.

ORDER

The veteran's request for revision or reversal of an April 25,
1991, decision of the Board denying service connection for hearing
loss of the left ear and tinnitus of the left ear, along with a
finding of service connection for tinnitus of the right ear
secondary to hearing loss of the right ear and not due to acoustic
trauma, is dismissed without prejudice to refiling.

M. W. GREENSTREET 
Member, Board of Veterans' Appeals

- 11 -



